Opinion filed September 8, 2022




                                             In The


          Eleventh Court of Appeals
                                         __________

                                  No. 11-21-00023-CR
                                      __________

                MICHAEL EDWARD BESERIL, Appellant
                                                V.
                       THE STATE OF TEXAS, Appellee


                       On Appeal from the 70th District Court
                                Ector County, Texas
                        Trial Court Cause No. C-18-0904-CR


                        MEMORAND UM OPI NI ON
      This appeal presents what Chief Justice John Roberts might call “a
Matryoshka doll”1 of ineffective assistance claims—ineffective assistance of
posttrial counsel in failing to secure a hearing on Appellant’s motion for new trial
which, in turn, involved a claim of ineffective assistance of trial counsel. Appellant,

      1
       Free Enter. Fund v. Pub. Co. Acct. Oversight Bd., 561 U.S. 477, 497 (2010).
Michael Edward Beseril, presents a single issue on appeal. He argues that posttrial
counsel provided ineffective assistance when they failed to request a hearing on his
motion for new trial and that, had counsel done so, the trial court would have been
obligated to conduct a hearing on the ineffective assistance claims that he asserted
against his trial counsel. We modify and affirm.
                                     Background
      Appellant was indicted in 2018 for evading arrest using a motor vehicle, a
third-degree felony. TEX. PENAL CODE ANN. § 38.04(b)(2)(A) (West 2016). The
trial court appointed Marc Chastain to represent Appellant. Appellant quickly
became dissatisfied with Chastain’s services and retained another attorney, Israel
Guardiola, to replace Chastain.      But Appellant soon became dissatisfied with
Guardiola’s services as well and, in April of 2019, sent Guardiola a notice of
termination. The trial court then appointed Josh Stephens to represent Appellant.
      The jury found Appellant guilty of evading arrest and, after returning a finding
of “True” to enhancement allegations relating to two prior felony convictions,
assessed his punishment at confinement for thirty-five years in the Texas Department
of Criminal Justice-Institutional Division (TDCJ-ID) and a $10,000 fine. See TEX.
PENAL CODE ANN. § 12.42(d) (West 2019). The trial court sentenced Appellant
accordingly.
      On June 6, 2019, Appellant’s posttrial attorney, Kevin Acker, filed a motion
for new trial. In the motion, Appellant argued that each of his trial attorneys deprived
him of the effective assistance of counsel by deficiently representing him in various
respects. Specifically, Appellant argued that Chastain and Guardiola were deficient
in their representation because they incorrectly advised him that the maximum term
he could serve in the TDCJ-ID for his offense was twenty years. Appellant also
argued that Stephens was deficient in his representation because he “did not tell
[Appellant] of any offer from the DA.” According to Appellant, Acker filed this
                                           2
motion for new trial but never presented it to the trial court. The State also concedes
that Acker never requested a hearing.
      Acker also failed to file a notice of appeal. As a result, Appellant missed
the deadline for filing an appeal. Appellant then filed an application for writ
of habeas corpus, seeking relief in the form of an out-of-time appeal.
The Court of Criminal Appeals granted the application and ordered that “[a]ll
deadlines shall be calculated as if [Appellant] was sentenced on the date” that the
Court of Criminal Appeals issued its mandate. The mandate issued on February 23,
2021. Appellant’s first appellate attorney, Mike Holmes, filed a notice of appeal the
next day. According to Appellant, Holmes never refiled or presented Appellant’s
motion for new trial to the trial court. Holmes could have refiled the motion up to
thirty days after the issuance of the Court of Criminal Appeals’ mandate. See TEX. R.
APP. P. 21.4. Had he refiled the motion, Holmes would have had ten days to
subsequently present the refiled motion for new trial to the trial court. See TEX. R.
APP. P. 21.6. The State does not address whether Holmes ever refiled Appellant’s
motion for new trial but concedes that he never requested a hearing on it.
                                     Discussion
      I. Appellant was not deprived of the effective assistance of counsel
      when his attorneys failed to present his motion for new trial.
             A. Standard of Review and Applicable Law
      To prevail on his claims of ineffective assistance, Appellant must satisfy a
two-pronged standard. Strickland v. Washington, 466 U.S. 668, 687 (1984); Perez v.
State, 310 S.W.3d 890, 892–93 (Tex. Crim. App. 2010). First, Appellant must show
that trial counsel’s performance was deficient in that it fell below an objective
standard of reasonableness. Perez, 310 S.W.3d at 892–93. To establish deficient
performance, a defendant must show that counsel’s representation was objectively
unreasonable based on “prevailing professional norms.”           Id. at 893 (quoting

                                          3
Strickland, 466 U.S. at 688). Second, Appellant must show that trial counsel’s
deficient performance prejudiced his defense.         Id.   To establish prejudice, a
defendant must show a reasonable probability that the result of the proceeding would
have been different but for counsel’s deficient performance. Strickland, 466 U.S. at
693–94. A reasonable probability is a probability sufficient to undermine the
confidence in the outcome. Wiggins v. Smith, 539 U.S. 510, 534 (2003) (quoting
Strickland, 466 U.S. at 694).
      A trial court abuses its discretion by failing to hold a hearing on a verified
motion for new trial when the motion and accompanying affidavits raise matters that
are indeterminable from the record and that, if true, establish grounds upon which
the defendant could potentially be entitled to relief. See Hobbs v. State, 298 S.W.3d
193, 199 (Tex. Crim. App. 2009); Martinez v. State, 74 S.W.3d 19, 21 (Tex. Crim.
App. 2002); Reyes v. State, 849 S.W.2d 812, 816 (Tex. Crim. App. 1993). The Court
of Criminal Appeals has held that one such claim that is indeterminable from the
record, but which could entitle a criminal defendant to relief, is “that trial counsel
was ineffective for failing to inform [the defendant] of a plea bargain offered by the
State.” Reyes, 849 S.W.2d at 816; see also Martinez, 74 S.W.3d at 22 (explaining
that “[t]he particulars of . . . the plea offer . . . are among the factual matters that
should be fully developed at a hearing”). However, a hearing is not required on a
defendant’s motion for new trial alleging ineffective assistance of counsel unless he
alleges “sufficient facts from which a trial court could reasonably conclude both that
counsel failed to act as a reasonably competent attorney and that, but for counsel’s
failure, there is a reasonable likelihood that the outcome of his trial would have been
different.” Smith v. State, 286 S.W.3d 333, 340–41 (Tex. Crim. App. 2009).




                                           4
             B. Analysis
       Appellant argues that Acker and Holmes were deficient in their representation
because they failed to present his motion for new trial to the trial court. He argues
that this was prejudicial because, but for Acker’s and Holmes’s unprofessional
conduct, the trial court would have granted a hearing on Appellant’s motion for new
trial and thereby crucial evidence of ineffective assistance by his trial attorneys could
have been developed for the appellate record. We disagree. For the reasons that
follow, we hold that Appellant has not demonstrated a reasonable probability that,
but for Acker’s and Holmes’s alleged errors, the trial court would have granted a
hearing on his motion for new trial. In other words, Appellant has failed to satisfy
the prejudice prong of Strickland.
                    1. The Deficient Performance Prong
       Appellant points out that one prerequisite of a defendant’s entitlement to a
hearing on his motion for a new trial is that the motion must be presented to the trial
court. TEX. R. APP. P. 21.6 (“The defendant must present the motion for new trial to
the trial court within 10 days of filing it.”). “[T]he filing of the motion alone is not
sufficient to bring the motion to the trial [court’s] attention.” Reyes, 849 S.W.2d at
815.
       In his brief, Appellant argues that Acker filed a motion for new trial but never
presented it to the trial court. Appellant also argues that Holmes failed to refile or
present the motion to the trial court after the Court of Criminal Appeals reset the
appellate deadlines and gave him a second bite at the apple. Appellant argues that,
because the motion for new trial would have entitled Appellant to a hearing—see,
e.g., Hobbs, 298 S.W.3d at 199; Martinez, 74 S.W.3d at 21; Reyes, 849 S.W.2d at
816—the failure to present the motion to the trial court could never be considered
reasonable trial strategy.
                                           5
      With respect to Appellant’s claim against Acker, we pause to note that Acker
submitted an affidavit to the trial court in which he states that he requested a “hearing
on the motion . . . orally multiple times” (emphasis added). Thus, even accepting
Appellant’s argument that it could never be reasonable trial strategy not to present a
motion for new trial, it is not at all clear that Acker’s legal representation was
deficient.   However, assuming without deciding that Acker and Holmes were
deficient in their legal representation, Appellant cannot satisfy the prejudice prong.
                    2. The Prejudice Prong
      An important prerequisite to a defendant’s entitlement to a hearing on his
motion for new trial is that the motion must be supported by an affidavit “specifically
showing the truth of the grounds for attack.” Martinez, 74 S.W.3d at 21. This
requirement exists to “limit[] and prevent[] ‘fishing expeditions.’” Hobbs, 298
S.W.3d at 199. While the supportive affidavit “need not reflect each and every
component legally required to establish relief,” Martinez, 74 S.W.3d at 21–22, “[i]f
the affidavit is conclusory . . . [or] unsupported by facts, . . . no hearing is required.”
Hobbs, 298 S.W.3d at 199. In other words, “the supporting affidavit ‘must reflect
that reasonable grounds exist for holding that such relief could be granted.’”
Martinez, 74 S.W.3d at 21 (quoting Jordan v. State, 883 S.W.2d 664, 665 (Tex. Crim.
App. 1994)).
      The verification in Appellant’s motion for new trial is flawed because the
affidavit he attached to his motion is wholly inadequate. Because it is quite brief,
we relay its contents in toto:
              My name is Michael Edward Beseril. I am above the age of
       eighteen years, and I am fully competent to make this affidavit. I am
       the Defendant in this Motion for New Trial. The facts stated in this
       affidavit are within my personal knowledge and are true and correct.
That is the affidavit in its entirety. Appellant does not say that the facts stated in his
motion for new trial are within his personal knowledge and that they are true and
                                            6
correct. Rather, he says that the facts stated “in this affidavit” are within his personal
knowledge and that they are true and correct. But the only facts stated in his affidavit
are that he is Michael Edward Beseril, that he is the defendant described in the
motion for the new trial, and that he is neither a minor nor incompetent to make the
affidavit. Appellant’s supporting affidavit does not claim to verify the assertions in
his motion for new trial. Even if Appellant had substituted the words “motion for
new trial” for the word “affidavit,” the affidavit would still be inadequate to verify
the motion because it is devoid of any assertions of fact that support the claims made
in the motion.
      In his motion for new trial, Appellant claims, for example, that Stephens “did
not tell Defendant of any offer from the D.A.” Indeed, such an omission would
constitute deficient representation because defense attorneys have a duty to
communicate formal plea offers made by the State to their clients. See Missouri v.
Frye, 566 U.S. 134, 145 (2012). However, neither Appellant’s affidavit nor his
motion for new trial contains any factual assertions to suggest that a plea offer was
ever made in the first place. But even if we assume that the State made a plea offer
at some point during the course of the proceedings below, neither the motion nor the
affidavit contains any assertion that Appellant would have accepted the plea offer if
his attorney had timely communicated it to him. See id. at 147 (holding that, to
establish prejudice where counsel fails to communicate a plea offer, “defendants
must demonstrate a reasonable probability” that (1) “they would have accepted the
earlier plea offer” and (2) “the plea would have been entered without the prosecution
canceling it or the trial court refusing to accept it”); see also Ex parte Argent, 393
S.W.3d 781, 784 (Tex. Crim. App. 2013) (adopting the Frye standard of prejudice as
Texas law).
      Accordingly, we cannot say that there is a reasonable probability that, had
Acker and Holmes properly filed and presented Appellant’s motion for new trial, the
                                            7
trial court would have granted a hearing on the matter. Moreover, even if the motion
had been properly filed and presented, based on these facts the trial court would not
have abused its discretion if it had denied a request for a hearing. See Hobbs, 298
S.W.3d at 199; Martinez, 74 S.W.3d at 21. Because Appellant has not satisfied the
prejudice prong of Strickland, we overrule Appellant’s sole issue on appeal. 2
        II. The trial court’s judgment must be modified to correct clerical
        errors relating to the enhancement allegations and to delete the
        unauthorized fine.
        The Texas Rules of Appellate Procedure provide this court with authority to
modify a judgment when necessary. See TEX. R. APP. P. 43.2(b). We believe it
necessary to modify the judgment in this case in two respects. First, the judgment
contains clerical errors. The State sought to enhance Appellant’s punishment range
from a third-degree felony range to a habitual offender range.                               See PENAL
§§ 12.34(a), 12.42(d). The State properly alleged, and proved, that Appellant had
been previously convicted for deadly conduct in 2001 and tampering with evidence
in 2011, both of which are third-degree felonies. See id. §§ 22.05, 37.09 (West Supp.
2021). The jury found both enhancement paragraphs to be true and assessed
Appellant’s punishment at confinement for thirty-five years in the TDCJ-ID. Such
punishment would not have been available absent the jury’s findings of “True” to
both enhancement paragraphs. Yet, when the trial court signed its judgment of
conviction, “N/A” was entered in the sections of the judgment marked “1st
Enhancement Paragraph,” “2nd Enhancement Paragraph,” “Finding on 1st
Enhancement Paragraph,” and “Finding on 2nd Enhancement Paragraph.”
        We have the power to correct and modify the judgment of a trial court “to
make the judgment speak the truth” when we have the necessary data and

        2
          Our analysis of the Strickland prongs is restricted to the matter presented in this appeal—whether
Appellant was entitled to a hearing on his motion for new trial. We express no opinion on the ultimate
relief that Appellant may seek in a writ of habeas corpus.
                                                     8
information to do so. Johnson v. State, No. 11-19-00137-CR, 2021 WL 1307426, at
*5 (Tex. App.—Eastland Apr. 8, 2021, pet. ref’d) (mem. op., not designated for
publication). In this case, the record reflects that two prior felony convictions were
alleged for enhancement purposes, that Appellant pleaded “Not True” to both
allegations, and that the jury made findings of “TRUE” to both allegations.
Accordingly, we modify the trial court’s judgment of conviction as follows: The
notations “N/A” are removed from the sections in the judgment marked “1st
Enhancement Paragraph” and “2nd Enhancement Paragraph” and replaced with the
words: “PLEADED NOT TRUE.” The notations “N/A” are also removed from the
sections in the judgment marked “Finding on 1st Enhancement Paragraph” and
“Finding on 2nd Enhancement Paragraph” and replaced with the word: “TRUE.”
        Second, the judgment contains an unauthorized fine. Appellant’s punishment
was enhanced to habitual status pursuant to Section 12.42(d) of the Texas Penal
Code. Section 12.42(d) does not contain any provision that authorizes a fine to be
imposed.     PENAL § 12.42(d); Taylor v. State, No. 11-12-00317-CR, 2014
WL 6806849, at *8 (Tex. App.—Eastland Nov. 26, 2014, pet. ref’d) (mem. op., not
designated for publication); Dolph v. State, 440 S.W.3d 898, 908 (Tex. App.—
Texarkana 2013, pet. ref’d); Blevins v. State, 74 S.W.3d 125, 132 (Tex. App.—Fort
Worth 2002, pet. ref’d). When an unauthorized fine has been imposed, an appellate
court may reform the judgment to delete the fine. See Ex parte Youngblood, 698
S.W.2d 671, 672 (Tex. Crim. App. 1985). Here, an unauthorized fine of $10,000
was assessed against Appellant.      Because that fine was not authorized under
Section 12.42(d), we modify the judgment of the trial court to delete the $10,000
fine.




                                          9
                                   This Court’s Ruling
      As modified above, we affirm the judgment of the trial court.




                                                W. BRUCE WILLIAMS
                                                JUSTICE


September 8, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           10